Citation Nr: 1760065	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
		in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic low back pain with lumbosacral degenerative joint disease prior to September 26, 2003.  

2.  Entitlement to an initial rating in excess of 10 percent for kyphosis of the  mid-thoracic spine prior to September 26, 2003.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to September 26, 2003.

4.  Entitlement to an initial rating in excess of 20 percent from September 26, 2003 and a rating in excess of 40 percent from April 22, 2015 for chronic low back pain with lumbosacral degenerative joint disease and kyphosis of the mid-thoracic spine, status post thoracic spine compression fracture (thoracolumbar spine disability).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) from September 26, 2003.


WITNESSES AT HEARING ON APPEAL

Appellant, T.R., and C.S.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from October 2005 and June 2009 rating decisions.  

In an October 2005 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted service connection for kyphosis or the mid-thoracic spine and assigned an initial 10 percent rating beginning January 22, 1998.  In January 2006, the Veteran filed  a notice of disagreement (NOD).  He listed it as an issue in the June 2010 substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO did not issue statement of the case (SOC) with respect to this issue, but rather addressed it in May 2016 and February 2017 supplemental statements of the case (SSOC).  The RO certified this issue along with entitlement to TDIU for appeal in February 2017.  

In a June 2009 rating decision, the RO in Portland, Oregon granted service connection for chronic low back pain with lumbosacral degenerative joint disease, status post thoracic spine compression fracture and assigned an initial 10 percent rating effective January 22, 1998.  Then, effective September 26, 2003, the RO combined the thoracic kyphosis and low back pain disabilities into a single disability of chronic low back pain with lumbosacral degenerative joint disease and kyphosis, mid-thoracic spine and assigned an initial 20 percent rating.  In August 2009, the Veteran submitted a notice of disagreement (NOD).  A SOC was furnished in April 2010 for the single issue of chronic low back pain with lumbosacral degenerative joint disease, status post thoracic spine compression fracture.  In June 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals)with respect to the claims for  higher initial ratings for low back and thoracic spine disabilities.  The RO certified this issue for appeal in April 2013.

The Board has characterized the rating claims on appeal as claims for higher initial ratings (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In July 2014, the private attorney representing the Veteran withdrew representation.  In November 2014, the RO appropriately notified the Veteran and informed him about how to appoint a new representative.  To date, the Veteran has not appointed another representative.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In March 2016, the RO issued a rating decision granting an initial rating of 40 percent effective April 22, 2015 for chronic low back pain with lumbosacral degenerative joint disease and kyphosis, mid-thoracic spine, status post thoracic spine compression fracture.  As the Veteran was not awarded the maximum available rating for the disability, which he is presumed to seek, a claim for higher  ratings before and after that date now characterized to reflect the staged ratings assigned) remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 2016 administrative decision, the Acting Director, Compensation Service denied entitlement to a TDIU on an extra-chedular basis pursuant to 38 C.F.R. § 4.16(b).

In December 2016, the RO requested that the Veteran clarify whether he desired another Board hearing based upon his November 2016 correspondence.  He provided a January 2017 response without a hearing request.  

The Board's  decisions addressing the claims for higher initial ratings for chronic low back pain with lumbosacral degenerative joint disease and for kyphosis of the mid-thoracic spine, as well as the claim for a TDIU, to include pursuant to 38 C.F.R. § 4.16(b), each for the period prior to September 26, 2003, are set forth below.  The remaining claims for higher ratings and for a TDIU from September 26, 2003, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prior to September 26, 2003, the lumbar spine disability was not manifested by moderate limitation of motion, intervertebral disc syndrome (IVDS), or lumbosacral strain characteristic of muscle spasm on extreme forward bending, loss of lateral spine motion or unilateral, in standing position only.

3.  Prior to September 26, 2003, the Veteran's thoracic spine disability was productive of some limitation of motion and complaints of pain.

4.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points prior to September 26, 2003.

5.  Prior to September 26, 2003 service connection was in effect or chronic low back pain with lumbosacral degenerative joint disease, kyphosis of the mid-thoracic spine, bilateral serous otitis media status post tube placement, tinnitus;, and borderline hypertension, with each disability rated as 10 percent disabling and bilateral hearing loss, rated as noncompensable.  Prior to September 26, 2003, the combined rating was 0 percent.  

6.  The Veteran's service-connected disabilities are not shown to have precluded substantially gainful employment consistent with the Veteran's education and occupational experience prior to September 26, 2003,.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chronic low back pain with lumbosacral degenerative joint disease, prior to September 26, 2003,  are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes (as in effect from September 23, 2002).

2.  T the criteria for an initial rating in excess of 10 percent for kyphosis of the mid-thoracic spine, prior to September 26, 2003 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5288, 5291, 5293 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes (as in effect from September 23, 2002).

3.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

As for the higher initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 490-491.  

With respect to matter of a TDIU prior to September 26, 2003, an August 2014 letter notified the Veteran of the information and evidence needed to substantiate the claim.  The AOJ adjudicated his TDIU claim in July 2015 and obtained an extra-schedular decision from the Acting Director, Compensation Service in May 2016.  The AOJ readjudicated this issue in the February 2017 SSOC.

The Veteran has not demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, VA examination reports, private medical records and Social Security Administration (SSA) disability records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his prior representative.  The Board finds that no further action on any claim herein decided, prior to appellate consideration, is required.

As for the June 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  During the hearing, the undersigned identified the claims on appeal.  The Veteran was afforded a fair opportunity to discuss his unemployment status since 1996 and why it was related to service-connected disabilities.  Also, information was elicited regarding the nature of the Veteran's conditions, and whether further evidentiary development was required.  Specifically, the undersigned inquired as to whether there was any outstanding evidence pertinent to the Veteran's back disabilities prior to September 2003.  He identified and submitted additional, recent private medical record, and indicated that that all pertinent evidence from this period was of record.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to any of these claims, nothing gave rise to the possibility that there was any existing evidence outstanding pertinent to higher rating and/or TDIU matters for the period prior to September 26, 2003.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any matter herein decided.   As such, the Veteran is not prejudiced by the Board proceeding to a decision on any of these claims to the extent herein decided, at this juncture.  .  See Mayfield  v. Principi,, 20 Vet. App. at 539, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Factual Background

In a January 1998 Report of Contact, the Veteran stated that he wanted to file a service connection claim for a back condition, to include upper and lower back.  He identified his last treatment for his back condition as taking place in 1994 and would request records from the chiropractor.  

March 1998 SSA disability records reflect that the Veteran complained about aching pain affecting his lower, middle back, in addition to pain in other joints.  He regularly took pain relief medication.  He stated that he had difficulty typing, cleaning and driving due to pain.  He could no longer bowl.  He was limited to walking 300 to 500 feet before having to stop and rest.  He was able to perform grooming activities with rest breaks.  He required assistance with lawn care.  He used a car for travel and occasionally visited friends or relatives.  He could engage in hobbies or pastimes for three hours without rest.  He continued to prepare his own meals.  

May 1998 SSA disability records show that the Veteran complained about lower back pain.  He described it as constant with great pressure.  It varied in severity from 7/10 to 10/10.  He denied any bowel or bladder complaints.  It was exacerbated by bending, prolonged sitting and walking more than 30 minutes.  He could not lift objects greater than 10 pounds and was unable to perform any bending or stooping activities.  His back pain improved with medication and rest.  He denied any surgery or physical therapy history.  He had seen a chiropractor in the past with improvement.  Currently, he took six to eight extra-strength Tylenol tablets every two hours.  He was able to perform housework.  However, he reported having to sit down while cooking and taking an extended period to tend to his small yard.  He had to decrease his bowling participation to no more than two consecutive games.  Physical examination showed that the Veteran was able to sit comfortably with occasional shifting.  He was able to get on and off the examination table without assistance, take his shoes on and off, and had good effort during examination.  Gait favored the left lower extremity.  Romberg test was absent and the Veteran was unable to perform tandem gait.  Toe and heel walks were normal.  

Range of motion (ROM) for the dorsolumbar spine was recorded as lateral flexion to 20 percent bilaterally, flexion to 70 degrees and extension to 30 degrees.  Straight leg raise (SLR) was positive while sitting and supine.  The examiner stated that ROM was limited by pannus and back pain.  He confirmed back pain during examination, but did not find paravertebral muscle spasms.  He detailed 3 to 4+ tenderness to palpation of the lumbosacral spine with some radiation to the left.  Motor strength was normal.  Sensory examination revealed decreased sensation to pinprick in both feet with the right greater than the left.  Otherwise lower extremity sensory findings were normal.  The examiner diagnosed upper back pain.  He stated that the Veteran had some decreased motion of the dorsolumbar spine and palpation tenderness underneath the left scapula.  He also diagnosed low back pain.  He stated that standing and any form of weight bearing in the low back caused additional pain.  The Veteran was unable to perform any stooping or lifting motions despite having the strength to do so.  The examiner commented that the decreased pinprick in both feet could indicate nerve impingement and recommended further evaluation.  Contemporaneous X-ray report showed mild to moderate lumbar degenerative changes.  

In July 1998, the Veteran testified during an RO hearing.  He stated that while he had pain in several joints, his back pain was his greatest complaint.  He had trouble sleeping and was limited walking.  He had difficulty with many activities of daily living.  

February 1999 private medical records note the May 1998 findings of positive SLR.  Currently, the Veteran had sharp low back pain and slight upper back pain.  Physical examination for the joints and back was mostly normal, except for mild discomfort in the lumbar spine with motion.  Neurological examination was without any focal sensory or motor deficit.  Reflexes were normal and symmetrical.  Coordination was normal.  The examiner assessed morbid obesity related to depression and decreased physical activity.  He stated that depression and decreased physical activity were partially related to back pain.  

May 2001 private medical records reflect that the Veteran was hospitalized for pneumonia.  As relevant, physical examination of the back showed minimal paralumbar muscle tightness without spine deformity or tenderness.  SLR was negative.  Neurologic findings indicated that the Veteran could move all limbs without any localizing weakness or deficits.  

A November 2001 SSA record reflects the report of the Veteran's sister that he took a long time to perform activities of daily living due to back, leg and knee pain.  

A December 2001 SSA report reflects the Veteran's statement that he had varying pain, from sharp to aching.  He performed most housework himself.  He limited his bowling participation because of back pain.  He could not be active for more than 20 minutes without rest and had difficulty with any exertive activity.  He could not walk longer than 30 feet and required rest while grooming.  He was able to use a car for transportation and continued to visit relatives on an occasional basis.  He could engage in hobbies or pastimes for three to five hours before having to rest.  He continued to prepare his own meals.     

In March 2003, the Veteran was afforded a VA orthopedic examination.  He then had pain in the thoracolumbar area, which affected an area ranging from his shoulder to lumbosacral joint.  It was exacerbated by sitting and lying down.  He could not sleep for more than a few hours because of back pain.  He reported that walking hurt more than sitting.  Clinical evaluation showed that the Veteran did not have a limp.  He identified his mid to low thoracic area as the source of pain.  The examiner commented that the Veteran had a reasonably good flexion of his thoracic spine with 20 degrees forward flexion.  He was unable to completely straighten his thoracic spine upon extension.  He had very little side bending, bilaterally at the thoracic level.  

Lumbar spine ROM testing revealed flexion to 70 degrees, limited by pannus.  Extension was to 30 degrees.  Right and left lateral flexions were to 20 degrees.  Rotation was to 20 degrees bilaterally.  The examiner noted difficulty with assessing ROM, but confirmed the best efforts were made.  Knee and ankle reflexes were equal bilaterally with ankle being equally hyperactive.  Decreased sensation to light touch was observed for the bottom of both feet.  However, the examiner also noted fairly severe callusing.  SLE was limited due to pannus.  Thoracic spine X-rays showed kyphosis at the mid thoracic spine that interrupted the normal kyphotic curve.  There was moderate narrowing at two or three disc spaces and moderate loss of height of two vertebral bodies.  There was also some arthritic spurring.  The examiner diagnosed kyphosis, mid thoracic spine.  He further stated that the Veteran had estimated thoracic spine motion loss of 15 degrees of flexion, extension and 5 degrees bilateral side bending due to his thoracic spine.   

During the June 2015 hearing, the Veteran reported that he had submitted all the available evidence concerning his back disabilities prior to September 26, 2003.  

III.  Analysis

A.  Higher initial rating claims, prior to  September 26, 2003

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, rating of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The criteria for evaluating disabilities of the spine have been revised since the period under consideration, which extends from January 22, 1998.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome (IVDS), and effective September 26, 2003, the portion of the rating schedule for evaluating musculoskeletal disabilities of the spine was revised.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for the period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110 (g) can be no earlier than the effective date of that change.

1.  Chronic low back pain with lumbosacral degenerative joint disease 

For the period prior to September 26, 2003, the Veteran was assigned an initial 10 percent  rating for chronic low back pain with lumbosacral degenerative joint disease pursuant to Diagnostic Code (DC) 5237.  38 C.F.R. § 4.71a, DC 5237.  Notwithstanding the RO's use of the revised DC 5237, the Board must consider the disability rating criteria as in effect prior to September 26, 2003 as discussed above.  
   
Under the former DCs for evaluating lumbar spine disability, a 10 percent rating is warranted for lumbar spine symptoms consistent with slight limitation of lumbar spine motion (DC 5292), mild IVDS (DC 5293), and lumbosacral strain with characteristic pain on motion (DC 5295).  See 38 C.F.R. § 4.71a (as in effect prior to September 26, 2003). 

A 20 percent rating is warranted for lumbar spine symptoms consistent with moderate limitation of lumbar spine motion (DC 5292), moderate and recurring attacks of IVDS (DC 5293), and lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (DC 5295).  Id. 

A 40 percent rating is warranted for lumbar spine symptoms consistent with severe limitation of lumbar spine motion (DC 5292), severe recurring attacks of IVDS with intermittent relief (DC 5293), and severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (DC 5295).  Id. 

Under former DCs 5292 and 5295, a 40 percent rating was the maximum assignable rating.  However, a maximum 60 percent rating was assignable under former DC 5293 for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to site of diseased disc, little intermittent relief.  Id.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for chronic low back pain is not warranted at any point from January 22, 1998 to September 26, 2003.  The Veteran exhibited lumbar spine forward flexion to 70 degrees at two physical examinations.  See May 1998 SSA disability and May 2003 VA examination reports.  He did not exhibit muscle spasm with forward bending.  Id.  His lateral flexion and rotation and extension ROMs were otherwise at least two thirds complete.  See id. (showing 20 degrees out of 30 degrees for flexion and rotation; full extension).  The additional evidence does not suggest that he had lumbar spine motion loss or muscle spasm not reflected in the May 1998 SSA disability and May 2003 VA examination reports.  There had been indications of sensory deficit in both feet and a positive SLR test.  Nonetheless, the clinical reports do not clearly attribute these disorders to the lumbar spine disability, as opposed to foot callosities or other medical conditions.  The clinical reports do not include an IVDS assessment.  Notably, a May 1998 radiologist declined to assess any lumbar spine disc disease.  See May 1998 X-ray report (lumbar disc spaces were maintained).  In sum, the evidence from this period weighs against a finding that the Veteran's lumbar spine disability was manifested by moderate limitation of motion or muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position -so as to warrant assignment of the next higher, 20 percent rating under former DCs 5292 or 5295, respectively.  

For the foregoing reasons, the preponderance of the evidence weighs against the claim for an initial rating in excess of 10 percent prior to September 26, 2003 for chronic low back pain with lumbosacral degenerative joint disease.  As such, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).

2.  Kyphosis of the mid-thoracic spine, 

For the period prior to September 26, 2003, the Veteran has been assigned a an initial10 percent  rating for kyphosis of the mid-thoracic spine pursuant to DC 5299-5239.  38 C.F.R. § 4.71a, DCs 5299-5239 (2002).  Briefly, the Board notes hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, spondylolisthesis or segmental instability -to identify the basis for the rating.  See 38 C.F.R. § 4.27.  As the rating schedule does not provide specific criteria for kyphosis, this disability has been evaluated by analogy to spondylolisthesis or segmental instability under the current DC 5239.  See 38 C.F.R. §§ 4.20, 4.71a.  Notwithstanding the RO's use of the revised DC 5239, the Board must consider the disability rating criteria as in effect prior to September 26, 2003 as discussed above.  

Under the former criteria, limitation of motion of the dorsal spine is rated a maximum of 10 percent when it is moderate or severe.  38 C.F.R. § 4.71a, DC 5291 (prior to September 26, 2003).  It should be noted that "thoracic spine" and "dorsal spine" are synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 (1995) (citing Webster's Medical Desk Dictionary 715 (1986), the Court explained that thoracic vertebrae are any of the 12 vertebrae dorsal to the thoracic region and characterized by articulation with the ribs). 

The 10 percent rating assigned for the thoracic spine disability g prior to September 26, 2003 is the highest schedular rating that may be assigned pursuant to DC 5291 as then in effect (limitation of motion of the dorsal spine).  Use of DC 5291 would therefore not avail the veteran.  Consequently, the Board has considered the potential application of other DCs below. 

Although higher ratings are provided under the former 38 C.F.R. § 4.71a, DC 5288 for ankylosis of the dorsal spine and DC 5293 for moderate IVDS, these DCs are not applicable to this case.  With respect to DC 5288, ankylosis is the immobility and consolidation of a joint.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A rating is not warranted under this DC because the Veteran's service-connected thoracic spine disability has not been shown to result in ankylosis.  See May 1998 SSA disability and May 2003 VA examination reports.  With respect to DC 5293, IVDS of the thoracic spine has not been assessed from the May 1998 SSA and March 2003 VA clinical examinations.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the claim for an initial rating in excess of 10 percent prior to September 26, 2003 for kyphosis, mid-thoracic spine.  As such, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

3.  Both disabilities

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at pertinent point prior to September 26, 2003 was the Veteran's chronic low back pain with lumbosacral degenerative joint disease or kyphosis  of the mid-thoracic spine shown to present so exceptional or so unusual a picture as to render the applicable schedular criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's chronic low back pain with lumbosacral degenerative joint disease and kyphosis of the mid-thoracic spine from each effective date of the award of service connection up to September 26, 2003.all l.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  While the Veteran has alluded to his spine disabilities resulting in marked interference with employment prior to September 26, 2003, there  actually is no  medical indication or argument that the applicable criteria are inadequate to rate chronic low back pain with lumbosacral degenerative joint disease and kyphosis of the mid-thoracic spine.  As the Board finds that the rating schedule is adequate to evaluate each of these disabilities for the period prior to , and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, that, for the period prior to September 26, 2003,  the appeal of the higher rating claims involves any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) As such, further discussion of the holding in Johnson is unnecessary.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, referral of either claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B. TDIU, prior to September 26, 2003

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, for the prior to September 26, 2003, service connection for chronic low back pain with lumbosacral degenerative joint disease; kyphosis, mid-thoracic spine; bilateral serous otitis media, status post tube placement; tinnitus;  and borderline hypertension; with each disability rated as 10 percent disabling; as well as for - bilateral hearing loss with a noncompensable rating.  His combined rating prior to September 26, 2003 is 40 percent.  Hence, the percentage requirements for the award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), are not met.

Nevertheless, as mentioned above, if a Veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, a TDIU claim may be assignable, on an extra-schedular basis, and pursuant to specifically prescribed procedures.  38 C.F.R. § 4.16(b).  In this case, TDIU on an extra-schedular basis was considered and denied by the Acting Director, Compensation Service in a May 2016 administrative decision.  The Board may now consider the issue on the merits.  Id.

The Veteran contends his service-connected back disabilities have caused unemployability since March 1996.  See March 2015 VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.  He listed his highest level of educational attainment as two years of college on his TDIU application.  

Effective June 1996, SSA deemed the Veteran disabled due to a primary disability of obesity and other hyperalimentation and a secondary diagnosis of disorders of back (discogenic and degenerative).

SSA records from March 1998 reflect that the Veteran had widespread pain affecting his legs, ankle, knee, hip, lower and middle back, in addition to shortness of breath.  It was constant and exacerbated by activity.  They also include a March 1998 Resume indicating that the Veteran had worked in manufacturing and delivery labor type positions.  A March 1998 SSA psychiatric evaluation confirmed current major depressive episode, moderate, chronic post service stressors.  The examiner indicated hygiene problems would interfere with employment.  He recommended psychotherapy for mood stabilization and then consideration of vocational training.    

The report of a May 1998 SSA orthopedic examination indicates that the Veteran could not perform stooping or lifting activities due to low back pain.  The examiner commented that this restriction, as well as knee pain, would likely lessen with weight loss. 

During the  July 1998 RO hearing, the Veteran stated that he had depression that limited his activity in the absence of pain.  July 1998 RO hearing transcript p.6.  He reported that he had struggled with weight control for many years and was now greatly limited in activity due to obesity and back pain.  

In November 2001, the Veteran's sister submitted a report to the SSA.  She stated that the Veteran was extremely overweight and took a long time to perform any activity.  She also referenced back, leg and knee pain.     

In a December 2001 pain questionnaire, the Veteran identified pain affecting his upper and lower back, knee and hips.  It was aggravated by exertive activity and he was greatly restricted in daily activities.

The March 2003 VA examination report reflects that the Veteran last worked in 1995 in a supply warehouse for a high school pharmacy.  He had back pain aggravated by activity.  	

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16; see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical and other evidence addressing the functional effects of the Veteran's disabilities on his ability to perform the physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.16 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, the weight of the evidence indicates that the Veteran's service-connected chronic low back pain with lumbosacral degenerative joint disease; kyphosis, mid-thoracic spine; bilateral serous otitis media, status post tube placement; tinnitus;  borderline hypertension; and hearing loss did not render  him unemployable prior to September 26, 2003.  Id.; Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  The Veteran has a complex disability picture with nonservice-connected obesity, psychiatric, and knee disabilities significantly affecting his ability to work.  The above evidence suggests that the non-service-connected disabilities were the primary reason for unemployability prior to September 26, 2003.  The evidence  simply does not indicate that, for the period under consideration,  the Veteran's service-connected disabilities, either individually or in concert, precluded all forms of substantially gainful employment consistent with the Veteran's education and occupational experience.  

While the Veteran has occupational experience in exertive labor, he has some college education and would appear capable of sedentary work.  In the absence of contrary evidence, it is  reasonable to assume that his service-connected disabilities would not otherwise render him unable to perform sedentary occupations prior to September 26, 2003.  The March 1998 psychiatric examiner even indicated as much in his suggestion of vocational rehabilitation following mood stabilization treatment.  The Board has considered the Veteran's contentions of unemployability prior to September 26, 2003, but does not find them persuasive in light of the contemporaneous medical evidence.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (Board may prefer medical evidence).

Under these circumstances, the Board finds that, for the period prior to September 26, 2003 , the criteria for TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior  were not  met, and the matter of the Veteran's entitlement claim for a TDIU , with respect to this  period, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU at any pertinent point prior to September 26, 2003, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 10 percent for chronic low back pain with lumbosacral degenerative joint disease, prior to September 26, 2003, is denied.

An initial rating in excess of 10 percent for kyphosis of the mid-thoracic spine, prior to September 26, 2003, is denied.

A TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b,) prior to September 26, 2003, is denied.


REMAND

The Board's review of the claims file reveals that additional development of the remaining claims on appeal is warranted.

During the June 2015 Board hearing, the Veteran reported being treated by Dr. A since 2006 and that Dr. A referred him to Dr. P.  See June 2015 Board hearing transcript pp. 11-12.  Private medical records from Dr. A are not of record.  In June 2015 and February 2016, private medical records from Dr. P (the Veteran's neurosurgeon) were received.  They document a significant amount of treatment for back pain and associated radiculopathy symptoms from 2012 to 2015.  Then, in January 2017, additional imaging studies for the lumbar and cervical spines were submitted. 
 
The April 2015 VA examiner specifically reported that review of Dr. P's private medical records was necessary to resolve the issue of neurological impairment.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2016).  He explained that the Veteran had a complex disability picture and wanted to review the private medical records from Dr. P to determine the neurological impairment associated with the service-connected back disability.  Notably, the VA examiner included a May 2015 addendum concerning development action taken to obtain these private medical records.  Since the private medical records referenced by the April 2015 VA examiner are now available and would facilitate a non-speculative opinion regarding associated neurological impairment, another VA examination and medical opinion is needed.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (an equivocal VA medical opinion is inadequate in cases where the VA examiner identifies outstanding medical records that may facilitate a non-speculative medical opinion).  

Accordingly, on remand, the AOJ should arrange for the Veteran to undergo another VA spine examination-preferably, by the April 2015 VA examiner, or, if necessary, another appropriate physician.  Such examination should include review of the claims file, including private medical records from Dr. P received in June 2015 and February 2016, and any newly generated medical records from the development below.
 
Also, the Board again points out that, as any decision with respect to the claim for a higher rating for back disability may affect the Veteran's claim for a TDIU, from September 26, 2003, this claim is inextricably intertwined with the claim for a higher rating from September 26, 2003.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Prior to undertaking  action responsive to the above,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to associate with the electronic claims file all outstanding, relevant evidence.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Portland VA Medical Center (VAMC).  Records from this facilities dated through May 14, 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Portland VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 14, 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain outstanding, pertinent private (non-VA) records, to include records from Dr. A from dated from 2006 (as identified during the June 2015 Board hearing).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ should adjudicate the claims in light of all pertinent evidence, to particularly include that added to the electronic claims file since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since May 14, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorization to obtain, outstanding, pertinent private (non-VA) records, to include from Dr. A., dated from approximately 2006. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination of his thoracolumbar spine by an appropriate medical professional- preferably, the April 2015 VA examiner, or, if necessary, another appropriate physician. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) in active motion and passive motion, and on weight-bearing, and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing of the thoracolumbar spine, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also specifically indicate whether there is any ankylosis of the lumbar spine.

The examiner is asked to describe the neurological impairment  attributable to the service-connected chronic low back pain with lumbosacral degenerative joint disease and kyphosis of the mid-thoracic spine from September 26, 2003.  In doing so, the  examiner must specifically consider the April 2012 to August 2015 private medical records from Dr. P. 

For each identified neurological impairment, the examiner should provide comment addressing the following: 

   (a) affected extremity;
    
   (b) pertinent associated symptoms;.  
   
   (c) level of severity-i.e., mild, moderate, severe, and 
   
   (d) approximate date of onset (and, if appropriate,
cessation). 
 
Also, considering all manifestations, the examiner should describe the functional effects of the  Veteran's service-connected thoracolumbar chronic low back pain with lumbosacral degenerative joint disease and kyphosis of the mid-thoracic spine on his activities of daily living, to include employment, since September 26, 2003.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, review the updated examination report to ensure that it includes the information requested above.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining an addendum administrative decision with respect to an extra-schedular TDIU, if appropriate) , adjudicate remaining higher rating and TDIU claims on appeal, each for the period from September 26, 2003, in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or electronic file since the last adjudication) and legal authority (to include, with respect to the remaining higher rating claim,  consideration of whether any, or any further, staged rating of the disability is appropriate).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
 must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


